Name: Commission Regulation (EEC) No 2877/88 of 16 September 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 257/36 Official Journal of the European Communities 17. 9 . 88 COMMISSION REGULATION (EEC) No 2877/88 of 16 September 1988 amending Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 2167/88 (4), sets the term of validity of export licences ; whereas in view of the unsettled state of the world cereal market the term of validity of export licences for the products indicated in Article 1 (a) and (b) of Regulation (EEC) No 2727/75 should be limited ; Whereas Council Regulation (EEC) No 2658/87 (*), as last amended by Regulation (EEC) No 1315/88 (6), introduces from 1 January 1988 a new 'combined nomenclature' meeting both the requirements of the Common Customs Tariff and the Community's external trade statistics and replacing the existing nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Section A of Annex II to Regulation (EEC) No 2042/75 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 17 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1988 . For the Commission Frans ANDRIESSEN Vice-President ' (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26 . 7 . 1988 , p. 16 . 0 OJ No L 213, 11 . 8 . 1975, p. 5 . 0 OJ No L 190, 21 . 7 . 1988 , p. 28 . (&lt;) OJ No L 256, 7 . 9 . 1987, p. 1 . 6) OJ No L 123, 17 . 5 . 1988 , p. 2. 17. 9 . 88 Official Journal of the European Communities No L 257/37 ANNEX 'Term of validity of export licences A. Cereals CN code Description Term of validity To the end of the second month following that of issue 0709 90 60 0712 90 19 1001 90 91 1001 90 99 1002 00 00 1003 00 1004 00 1005 10 90 1005 90 00 1007 00 90 1008 1001 10 1101 00 00 1102 10 00 1103 11 Sweet corn, fresh or chilled Sweet corn, dried, whole, cut, sliced, broken or in powder but not otherwise prepared, other than hybrids for sowing Common wheat and meslin seed Spelt, common wheat and meslin, other than for sowing Rye Barley Oats Maize seed other than hybrid Maize other than seed Grain sorghum other than hybrids for sowing Buckwheat, millet and canary seed ; other cereals Durum wheat Wheat or meslin flour Rye flour Products listed in Annex A to Regulation (EEC) No 2727/75 Groats and meal of wheat To the end of the fourth month following that of issue To the end of the sixth month following that of issue'